Citation Nr: 0010074	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  95-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for lumbar strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied a compensable rating for the 
service-connected low back syndrome.  In a March 1999 
Supplemental Statement of the Case, the RO granted a 10 
percent rating for the low back disability, effective from 
July 1993.

The veteran testified before a hearing officer at the RO in 
February 1999.  In addition, he testified before the 
undersigned Board Member at a hearing at the RO in November 
1999.


REMAND


Upon VA examination dated in March 1998, the examiner noted 
tenderness of the L5 spinous process, as well as limitation 
of motion, restricted by pain.  However, the examination did 
not reflect an opinion as to whether the limitation of motion 
is slight, moderate, or severe, nor did it assess functional 
loss due to pain supported by adequate pathology.  

Further, the veteran testified at the November 1999 hearing 
before the undersigned Board Member, sitting in Los Angeles, 
that he had numerous muscle spasms.  Moreover, the veteran 
indicated that his low back disability had become worse since 
his prior hearing before a hearing officer at the RO in 
February 1999.  This evidence indicates that the veteran's 
service-connected low back disability may have increased in 
severity since the March 1998 VA examination.  His 
representative has requested that the appeal be remanded for 
further development of the record.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who have treated the 
veteran for his low back disorder since 
July 1993.  After securing the necessary 
permission from the veteran, copies of 
such available records that are not 
already of record should be obtained and 
associated with the claims folder.  In 
particular, the RO should request the 
necessary information and consent to 
request the veteran's medical records 
from Dr. B.R.M.

2.  The veteran should be afforded a VA 
specialist examination of his lumbar 
spine to determine the nature and 
severity of his service- connected lumbar 
strain.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner and reviewed prior to the 
examination.  All necessary tests or 
studies should be performed and all 
findings must be reported in detail.  The 
examiner is requested to identify all 
manifestations of lumbosacral strain.  
The examiner is asked to express an 
opinion as to which of the following 
criteria best describes the veteran's 
service-connected lumbosacral strain:  
(a) lumbosacral strain with 
characteristic pain on motion; or (b) 
lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position; or (c) severe lumbosacral 
strain with listing of the whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominate based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level which most closely reflects the 
veteran's overall symptomatology and 
level of disability due to his service-
connected chronic lumbosacral strain.

The examiner is also requested to report 
the ranges of motion of the lumbar spine, 
with a description of the normal range of 
motion of the lumbar spine.  If 
limitation of motion is found, the 
examiner is asked to express as opinion 
as to whether the veteran's limitation of 
motion is slight, moderate, or severe.

The examiner is requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit the 
veteran's subjective complaints 
concerning his back and offer an opinion 
as to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including but not limited to, weakness, 
pain, and loss of sensation.  The 
examiner should also make a specific 
determination as to whether each of the 
veteran's subjective complaints is 
related to his service-connected lumbar 
strain.

Finally, the examiner should comment on 
whether the veteran's service-connected 
lumbar strain causes weakened movement, 
excess fatigability, and incoordination.  
The examiner should comment on the 
severity of these manifestations and 
their effect on the veteran's daily life.

3.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
lumbar strain in accordance with 38 
C.F.R. §§ 3.303, 3.306, 4.14, 4.40, 4.45, 
4.59, and 4.71a, Diagnostic Codes 5292, 
5295 (1999).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




